DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive.
The applicant has reiterated arguments regarding the limitation of claim 1 stating “the references of record fail to disclose or suggest "tilting the longitudinal axis of the buoyancy enclosure to a positive pitch to generate an aerodynamic lift force when the hybrid airship carrying the payload moves longitudinally at a first target altitude."”. The response from the office action dated 6/1/2022 to these arguments has been reiterated below.
Goelet teaches that the envelope is tilted to a positive pitch during longitudinal movement (Para 0064, “generate at least some aerodynamic lift when placed in an airflow (e.g., airship 10 in motion and/or wind moving around hull 12) based on the aerodynamic shape of hull 12 and/or on an associated angle of attack and airflow velocity relative to airship 10”). Additionally, both Colting and Goelet teach moving longitudinally at a target altitude. Colting states “some kind of downward directed force has to be employed in order to hold position at a specific altitude” (Para 0035), later stating that said downward force may be an upward force as in Fig. 5. The “specific altitude” is interpreted as a target altitude and “controlling its altitude by regulating the downward thrust (i.e. reversed lift) from the rotors 12a and 12b, while propeller 14 provides for forward thrust” (Para 0041) teaches that this upward or downward force is being used to maintain an altitude when the hybrid airship carrying the payload moves longitudinally at a first target altitude. Goelet is then brought in to teach that this upward or downward force may preferably be caused by tilting the envelope to a pitch.
Further, Goelet also teaches a computer 600 in which “Automatic pilot control may include any functions configured to automatically maintain a preset course and/or perform other navigation functions independent of an operator of airship 10 (e.g., stabilizing airship 10, preventing undesirable maneuvers, automatic landing, etc.)”.  Straight and level flight being one of the most basic of a “preset course” or “other navigation function” which involves “stabilizing airship 10” and “preventing undesirable maneuvers”.

	Regarding the new amendments, the applicant states that the references of record fail to teach a rudder to modify the pitch angle of the airship. The examiner respectfully disagrees. Goelet discloses in Fig. 10, a rudder 360 with a tilting controller 600 to modify a pitch angle of the airship.
	Applicant also states that Goelet fails to disclose generating a “transverse moving force”. However, Goelet teaches that the “starboard propulsion unit 534 may be rotated from a position in which an associated thrust force is directed substantially parallel to roll axis 5 and toward the rear of airship 10, to a position where the associated thrust force is directed along pitch axis 6 such that an adverse wind force may be counteracted”. A thrust force directed along the pitch axis 6 is a transverse moving force able to counteract adverse wind or to move the airship in a transverse direction without longitudinal movement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “at least one rudder protruding from the buoyancy enclosure and at least a tilting controller the rudder to modify the a pitch angle of the hybrid airship”. The examiner believes there are some missing words and it should read --at least one rudder protruding from the buoyancy enclosure and at least a tilting controller able to control the rudder to modify a pitch angle of the hybrid airship--.  Appropriate correction is required.
	Claim 9-11 states “a first pivot axis” and “the first pivot axis”. It is unclear if these are the same as “a first pivoting axis” in claim 1.
Claim 15 states “a first pivot axis” and “the first pivot axis”. It is unclear if these are the same as “a first pivoting axis” in claim 13.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goelet (US 20120248241 A1).
For claim 13, Goelet disclose a hybrid airship for transporting a payload to a target location, comprising:
- a buoyancy enclosure (hull 12) containing a gas lighter than air (Para 0057), the buoyancy enclosure having a longitudinal axis (5),
- a gondola carried by the buoyancy enclosure (Fig. 13A-B, Para 0086, cargo system 1100);
- a payload carrier connected to said buoyancy enclosure (Para 0051, “cargo system 1100 for carrying passengers and/or freight”);
- at least one propeller comprising at least a blade able to generate a force when rotated around a propeller axis (Fig. 10: 532, 533, 534); and
- a controller controlling the orientation of the at least one propeller with regard to the buoyancy enclosure around at least one axis to modify the orientation of the generated force (Para 0070, “propulsion unit mount 430 may include pivot assemblies configured to allow a rotation of propulsion assemblies 31 about one or more axes (e.g., axes 465 and 470) in response to a control signal provided by, for example, computer 600 (see, e.g., FIG. 30)”), the controller controlling the orientation of the at least one propeller being able to control the orientation of the at least one propeller to generate a lift force with the at least one propeller when flying the hybrid airship carrying the payload (Para 0071, “provide a propulsive force (e.g., thrust), directed in a particular direction (i.e., a thrust vector), and configured to generate motion (e.g., horizontal motion), counteract a motive force (e.g., wind forces), and/or other manipulation of airship 10 (e.g., yaw control)”; Para 0072: “propulsion assemblies 31 may be utilized for providing a lift force for a vertical take-off”;
said controller being further able to control rotating the at least one propeller (of propulsion unit 534) around a first pivoting axis perpendicular to the propeller axis (Fig. 10; Para 0076: “starboard propulsion unit 534 may be rotated from a position in which an associated thrust force is directed substantially parallel to roll axis 5 and toward the rear of airship 10, to a position where the associated thrust force is directed along pitch axis 6 such that an adverse wind force may be counteracted”; the first pivoting axis being along the yaw axis while the propeller axis is perpendicular to this, along the roll axis) so that said propeller axis tilts with respect to an axis parallel to the longitudinal axis (propeller axis tilting from along the roll axis to along the pitch axis, which is therefore tilting relative to the longitudinal axis (roll axis)) and generates a transverse moving force (a transverse being a force directed the pitch axis); at least one rudder (Fig. 10: 315 with control surface 360) protruding from the buoyancy enclosure (protrudes rearward from 12); and
- a tilting controller (Para 0143: “Computer 600 may then process such commands and transmit appropriate control signals accordingly to various systems associated with airship 10 (e.g., propulsion system 30, vertical and horizontal control surfaces 350 and 360, etc.)”) able to tilt the longitudinal axis of the buoyancy enclosure to a positive pitch, by controlling the rudder, (Para 0104: “horizontal stabilizing members 315 may include elevators configured to exert a pitching force (i.e., up or down force) on horizontal stabilizing members 315. Such a pitching force may be used to cause motion of airship 10 about pitch axis 6”) to generate an aerodynamic lift force when the hybrid airship carrying the payload moves longitudinally (Para 0064, “generate at least some aerodynamic lift when placed in an airflow (e.g., airship 10 in motion and/or wind moving around hull 12) based on the aerodynamic shape of hull 12 and/or on an associated angle of attack and airflow velocity relative to airship 10”) at a target altitude (Para 0071: “configured to generate motion (e.g., horizontal motion)”; Para 0144-0145: “Automatic pilot control may include any functions configured to automatically maintain a preset course and/or perform other navigation functions independent of an operator of airship 10 (e.g., stabilizing airship 10, preventing undesirable maneuvers, automatic landing, etc.)”; straight and level flight being a basic “preset course” or “other navigation function” which involves “stabilizing airship 10” and “preventing undesirable maneuvers”).  
For claim 14, Goelet discloses the hybrid airship according to claim 13, wherein the controller controlling the orientation of the at least one propeller is able to control the orientation of the at least one propeller to generate a force having a component transverse to the longitudinal axis to transversally adjust a position of the longitudinal axis of the enclosure with respect to the target location (Fig. 10; Para 0076: “starboard propulsion unit 534 may be rotated from a position in which an associated thrust force is directed substantially parallel to roll axis 5 and toward the rear of airship 10, to a position where the associated thrust force is directed along pitch axis 6 such that an adverse wind force may be counteracted”).  
For claim 15, Goelet discloses the hybrid airship according to claim 14, wherein the controller controlling the orientation of the at least one propeller comprises a first pivot axis (Fig. 9: axis 465) of the at least one propeller with regard to the buoyancy enclosure which is at least substantially vertical when the propeller axis is horizontal (Fig. 9: once the propeller has rotated about 470), the controller controlling the orientation of the at least one propeller being able to rotate the at least one propeller around the first pivot axis (vertical axis 465) to generate the force having a component transverse to the longitudinal axis (Para 0070, “configured to allow a rotation of propulsion assemblies 31 about one or more axes (e.g., axes 465 and 470)”; Para 0071, “propulsion assemblies 31 may enable yaw, pitch, and roll control as well as providing thrust for horizontal and vertical motion”).  
For claim 19, Goelet disclose the hybrid airship according to claim 13, wherein the hybrid airship carrying the payload moves longitudinally, with substantially no upward or downward movement (Para 0071: “configured to generate motion (e.g., horizontal motion)”; Para 0144-0145: “Automatic pilot control may include any functions configured to automatically maintain a preset course and/or perform other navigation functions independent of an operator of airship 10 (e.g., stabilizing airship 10, preventing undesirable maneuvers, automatic landing, etc.)”; straight and level flight being a basic “preset course” or “other navigation function” which involves “stabilizing airship 10” and “preventing undesirable maneuvers”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colting (US 20070102571 A1) in view of Goelet.
For claim 1, Colting discloses a method for transporting a payload (Figs. 1-6: payload 32) to a target location, comprising:
- providing a hybrid airship (10) comprising a buoyancy enclosure containing a gas lighter than air (Para 0024, “pressure exerted on the interior surface of an envelope by the fluids (e.g. lifting gas and/or air) contained within an envelope”), the buoyancy enclosure having a longitudinal axis (Fig. 2, left-right), the hybrid airship comprising a payload (32) connected to said buoyancy enclosure (Fig. 5), at least one propeller (propellers of 12a and 12b) configured to generate a force when rotated around a propeller axis (Para 0025, “The rotors generally consist of a central hub which serves as a device to contain the blades”), a controller controlling the orientation of the at least one propeller with regard to the buoyancy enclosure around at least one axis to modify the orientation of the force generated by the at least one propeller (Para 0030, “The pitch can be rotated, for example, by means of a pitch changing mechanism that may be operated hydraulically. When the blades rotate with a positive pitch, the rotors generate positive or upward vertical thrust or lift. When the blades of the rotors are rotated to have a negative pitch, the rotors generate negative or downward vertical thrust”); and
- flying the hybrid airship carrying the payload to the target location (Para 0036, “After loading airship 10 with a payload”; any destination is a target location), wherein flying the hybrid airship carrying the payload comprises generating a lift force with the at least one propeller (Para 0037, “In order to maintain the net neutral buoyancy of the airship 10, the rotors 12a and 12b can be used to generate lift equal to the net downward or negative force of the airship”).
Colting fails to disclose that the airship comprises a gondola carried by the buoyancy enclosure, and at least one rudder protruding from the buoyancy enclosure and at least a tilting controller able to control the rudder to modify a pitch angle of the hybrid airship such that flying the hybrid airship carrying the payload comprises tilting the longitudinal axis of the buoyancy enclosure to a positive pitch, by controlling the rudder, to generate an aerodynamic lift force when the hybrid airship carrying the payload moves longitudinally at a first target altitude.
However, Goelet teaches an airship that comprises a gondola (Fig. 13A-B, Para 0086, cargo system 1100) carried by the buoyancy enclosure (12), and at least one rudder (Fig. 10: horizontal control surface 360) protruding from the buoyancy enclosure (protrudes rearward from 12) and at least a tilting controller able to control the rudder (Para 0143: “Computer 600 may then process such commands and transmit appropriate control signals accordingly to various systems associated with airship 10 (e.g., propulsion system 30, vertical and horizontal control surfaces 350 and 360, etc.)”) to modify a pitch angle of the hybrid airship (Para 0104: “horizontal stabilizing members 315 may include elevators configured to exert a pitching force (i.e., up or down force) on horizontal stabilizing members 315. Such a pitching force may be used to cause motion of airship 10 about pitch axis 6”), such that flying the hybrid airship carry the payload comprises tilting the longitudinal axis of the buoyancy enclosure to a positive pitch, by controlling the rudder, (Para 0104: “horizontal stabilizing members 315 may include elevators configured to exert a pitching force (i.e., up or down force) on horizontal stabilizing members 315. Such a pitching force may be used to cause motion of airship 10 about pitch axis 6”) to generate an aerodynamic lift force when the hybrid airship carrying the payload moves longitudinally (Para 0064, “generate at least some aerodynamic lift when placed in an airflow (e.g., airship 10 in motion and/or wind moving around hull 12) based on the aerodynamic shape of hull 12 and/or on an associated angle of attack and airflow velocity relative to airship 10”) at a first target altitude (Para 0071: “configured to generate motion (e.g., horizontal motion)”; Para 0144-0145: “Automatic pilot control may include any functions configured to automatically maintain a preset course and/or perform other navigation functions independent of an operator of airship 10 (e.g., stabilizing airship 10, preventing undesirable maneuvers, automatic landing, etc.)”; straight and level flight being a basic “preset course” or “other navigation function” which involves “stabilizing airship 10” and “preventing undesirable maneuvers”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Colting by including a gondola and to tilt the longitudinal axis of the buoyancy enclosure to a positive pitch, by controlling a rudder, to generate an aerodynamic lift force when the hybrid airship carrying the payload moves longitudinally as disclosed by Goelet. One of ordinary skill in the art would have been motivated to make this modification to have a gondola for the pilot and crew, and to tilt the buoyancy enclosure to “generate at least some aerodynamic lift when placed in an airflow” for efficiency in order to allow the lifting fan to operate at a lower thrust level to save energy. Additionally, Colting does contemplate that “some kind of downward directed force has to be employed in order to hold position at a specific altitude” (Para 0035), or upward thrust as shown in Fig. 5. Goelet simply teaches that this downward or upward force can be created using aerodynamic force from tilting the buoyancy enclosure with a rudder.
Colting as modified discloses before flying the hybrid airship carrying the payload to the target location:
- flying the hybrid airship to the payload (Fig. 4, airship flying without payload) and connecting the payload carrier to the payload (Fig. 5, payload connected);
- lifting the payload (Fig. 5; Para 0009, “applying lift to the airship of step (b) from the thrust apparatus so as to maintain the net generally neutral buoyancy of the airship”), and, after flying the hybrid airship carrying the payload to the target location (Para 0009, “operating the loaded airship of step (c) to the desired location”)
- descending the hybrid airship and the payload to drop the payload at the target location (Para 0009, “unloading the airship of step (c) at the desired location”);
and after dropping the payload at the target location (Para 0038, “It will be understood that the unloading of airship 10 will of course be the reversed”), flying back the hybrid airship without a payload or with a payload such that the combined hybrid airship plus payload has a buoyancy lighter than air (Para 0033, “Prior to loading the payload, the airship 10 is configured to have a "positive" buoyancy (e.g. the airship would tend to rise or float upwards if no downward force is applied thereto)”), the flying back of the hybrid airship comprising tilting the longitudinal axis of the buoyancy enclosure, by controlling the rudder (as modified), to a negative pitch to generate an aerodynamic descent force when the hybrid airship moves longitudinally (Goelet: Para 0064, “generate at least some aerodynamic lift when placed in an airflow (e.g., airship 10 in motion and/or wind moving around hull 12) based on the aerodynamic shape of hull 12 and/or on an associated angle of attack and airflow velocity relative to airship 10”; Para 0104: “to exert a pitching force (i.e., up or down force)”).
Colting also does not teach that if the longitudinal axis is transversely offset of the exact target location, rotating the at least one propeller around a first pivoting axis perpendicular to the propeller axis so that said propeller axis tilts with respect to an axis parallel to the longitudinal axis and generates a transverse moving force.
However, Goelet teaches that if the longitudinal axis is transversely offset of the exact target location, rotating the at least one propeller (of propulsion unit 534) around a first pivoting axis perpendicular to the propeller axis (Fig. 10; Para 0076: “starboard propulsion unit 534 may be rotated from a position in which an associated thrust force is directed substantially parallel to roll axis 5 and toward the rear of airship 10, to a position where the associated thrust force is directed along pitch axis 6 such that an adverse wind force may be counteracted”; the first pivoting axis being along the yaw axis while the propeller axis is perpendicular to this, along the roll axis) so that said propeller axis tilts with respect to an axis parallel to the longitudinal axis (propeller axis tilting from along the roll axis to along the pitch axis, which is therefore tilting relative to the longitudinal axis (roll axis)) and generates a transverse moving force (a transverse being a force directed the pitch axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Colting by rotating the propeller to generate a transverse force as disclosed by Goelet. One of ordinary skill in the art would have been motivated to make this modification to “such that an adverse wind force may be counteracted” to hold a position more accurately.
For claim 2, Colting as modified discloses the method according to claim 1, but fails to disclose wherein the positive pitch is greater than 0.5°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pitch be greater than 0.5°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this range in order for it to be great enough to provide the required lift force for the payload and/or environmental conditions.
For claim 5, Colting as modified discloses the method according to claim 1, wherein flying back the hybrid airship comprises generating a descent force with the at least one propeller (Para 0034, “rotors 12a and 12b (not shown) apply reverse lift (e.g. downward vertical thrust) equal to the upward force acting on the airship due to its positive buoyancy”).  
For claim 6, Colting as modified discloses the method according claim 1, wherein flying the hybrid airship to the payload comprises generating a lift force with the at least one propeller to lift the airship to a target altitude (Para 0009, “applying lift to the airship of step (b) from the thrust apparatus so as to maintain the net generally neutral buoyancy of the airship” and therefore maintain a target altitude).
For claim 7, Colting as modified discloses the method according to claim 6, but fails to disclose that flying the hybrid airship to the payload comprises, after reaching the target altitude, tilting the longitudinal axis of the buoyancy enclosure to a negative pitch to generate an aerodynamic descent force when the hybrid airship moves longitudinally.  
However, Goelet teaches tilting the longitudinal axis of the buoyancy enclosure to a negative pitch (Para 0074, “where it is desired to cause a pitching motion associated with airship 10, fore propulsion assembly 532 may be rotated”) to generate an aerodynamic descent force when the hybrid airship moves longitudinally (“when placed in an airflow (e.g., airship 10 in motion and/or wind moving around hull 12)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Colting by tilting the enclosure to descend after reaching a target altitude as disclosed by Goelet. One of ordinary skill in the art would have been motivated to make this modification for efficiency by using aerodynamic forces as opposed to using the fan thrust.
For claim 8, Colting as modified discloses the method according to claim 1, but fails to disclose that flying the hybrid airship carrying the payload to the target location comprises actuating the controller controlling the orientation of the at least one propeller to generate a force having a component transverse to the longitudinal axis to transversally adjust a position of the longitudinal axis of the buoyancy enclosure with respect to the target location.
However, Goelet teaches actuating a controller (Para 0141, computer 600) controlling the orientation of the at least one propeller to generate a force having a component transverse to the longitudinal axis to transversally adjust the position of the longitudinal axis of the buoyancy enclosure with respect to the target location (Fig. 10; Para 0076: “starboard propulsion unit 534 may be rotated from a position in which an associated thrust force is directed substantially parallel to roll axis 5 and toward the rear of airship 10, to a position where the associated thrust force is directed along pitch axis 6 such that an adverse wind force may be counteracted”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Colting as modified by having the propeller assemblies be able to pivot about 2 axes in order to provide a thrust force in any direction including “transverse to the longitudinal axis to transversally adjust the position of the longitudinal axis of the buoyancy enclosure with respect to the target location” as disclosed by Goelet. One of ordinary skill in the art would have been motivated to make this modification to “provide a propulsive force (e.g., thrust), directed in a particular direction (i.e., a thrust vector), and configured to generate motion (e.g., horizontal motion), counteract a motive force (e.g., wind forces), and/or other manipulation of airship 10 (e.g., yaw control)” (Goelet, Para 0071).
For claim 9, Colting as modified discloses the method according to claim 8, wherein the controller controlling the orientation of the at least one propeller comprises a first pivot axis (Goelet, Fig. 9: axis 465) of the at least one propeller with regard to the buoyancy enclosure which is at least substantially vertical when the propeller axis is horizontal (Fig. 9), and wherein the controller controlling the orientation of the at least one propeller rotates the at least one propeller around the first pivot axis to generate the force having a component transverse to the longitudinal axis (Goelet: Fig. 10; Para 0076: “starboard propulsion unit 534 may be rotated from a position in which an associated thrust force is directed substantially parallel to roll axis 5 and toward the rear of airship 10, to a position where the associated thrust force is directed along pitch axis 6 such that an adverse wind force may be counteracted”; the first pivoting axis being along the yaw axis while the propeller axis is perpendicular to this, along the roll axis; Para 0070, “configured to allow a rotation of propulsion assemblies 31 about one or more axes (e.g., axes 465 and 470)”; Para 0071, “propulsion assemblies 31 may enable yaw, pitch, and roll control as well as providing thrust for horizontal and vertical motion”).  
For claim 10, Colting as modified discloses the method according claim 8, wherein the controller controlling the orientation of the at least one propeller comprises a second pivot axis (Goelet, Fig. 9: axis 470) of the at least one propeller with regard to the buoyancy enclosure which is at least substantially horizontal when the longitudinal axis is horizontal (Fig. 9), and wherein the controller controlling the orientation of the at least one propeller rotates the at least one propeller around the second pivot axis to generate the lift force (Goelet: Para 0070, “configured to allow a rotation of propulsion assemblies 31 about one or more axes (e.g., axes 465 and 470)”; Para 0071, “propulsion assemblies 31 may enable yaw, pitch, and roll control as well as providing thrust for horizontal and vertical motion”).  
For claim 11, Colting as modified discloses the method according to claim 10, wherein the first pivot axis (465) is rotatable around the second pivot axis (470), and wherein rotating the at least one propeller around the second pivot axis generates a rotation of the first pivot axis around the second pivot axis (Para 0070, “configured to allow a rotation of propulsion assemblies 31 about one or more axes (e.g., axes 465 and 470)”).  
For claim 12, Colting as modified discloses the method according to claim 8, wherein the transverse adjustment of the position of the longitudinal axis (Fig. 10; Para 0076: “starboard propulsion unit 534 may be rotated from a position in which an associated thrust force is directed substantially parallel to roll axis 5 and toward the rear of airship 10, to a position where the associated thrust force is directed along pitch axis 6 such that an adverse wind force may be counteracted”) is carried out without longitudinally moving the hybrid airship (534 being directed along pitch axis 6 is a purely transverse force and would not longitudinally move the airship; Para 0146, “such that airship 10 remains substantially stationary even where wind currents may cause airship 10 to be exposed to aerodynamic forces”).  
For claim 16, Colting as modified discloses the method according to claim 2, but fails to disclose wherein the positive pitch is between 0.5° and 15°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pitch be between 0.5° and 15°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this range in order for it to be great enough to provide the required lift force for the payload and/or environmental conditions but not so great that it becomes unstable.
For claim 17, Colting as modified discloses the method according to claim 16, but fails to disclose wherein the positive pitch is between 0.5° and 5°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pitch be between 0.5° and 5°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this range in order for it to be great enough to provide the required lift force for the payload and/or environmental conditions but not so great that it becomes unstable.
For claim 18, Colting as modified discloses the method according to claim 1, wherein the hybrid airship moves longitudinally, with substantially no upward or downward movement (Para 0071: “configured to generate motion (e.g., horizontal motion)”; Para 0144-0145: “Automatic pilot control may include any functions configured to automatically maintain a preset course and/or perform other navigation functions independent of an operator of airship 10 (e.g., stabilizing airship 10, preventing undesirable maneuvers, automatic landing, etc.)”; straight and level flight being a basic “preset course” or “other navigation function” which involves “stabilizing airship 10” and “preventing undesirable maneuvers”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        /PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/16/2022